--------------------------------------------------------------------------------


ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
 
This Assignment, Assumption and Recognition Agreement (this “AAR Agreement”) is
made and entered into as of May 31, 2006 (the “Closing Date”), among EMC
Mortgage Corporation (the “Assignor”), Citibank, N.A., not individually but
solely as trustee for the holders of SACO I Trust 2006-6, Mortgage Pass-Through
Certificates, Series 2006-6 (the “Assignee”) and GMAC Mortgage Corporation (the
“Company”).
 
Whereas, the Assignor purchased mortgage loans from the Company (the “Mortgage
Loans”) pursuant to that certain Mortgage Loan Purchase Agreement, dated as of
February 1, 2005, between the Assignor and the Company (the “Purchase
Agreement”);


Whereas, the Assignor and the Company entered into that certain Servicing
Agreement, dated as of May 1, 2001, as amended by Amendment No. 1, dated as of
October 1, 2001, Amendment No. 2, dated as of July 31, 2002, Amendment No. 3,
dated as of December 20, 2005 and Amendment No. 4, dated as of December 30, 2005
(as amended, the “Servicing Agreement”), pursuant to which the Company agreed to
service the Mortgage Loans.


In consideration of the mutual promises and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Mortgage Loans listed on
Attachment 1 annexed hereto (the “Assigned Loans”) shall be subject to the terms
of this AAR Agreement. Any capitalized term used and not otherwise defined
herein shall have the meaning assigned to such term in the Servicing Agreement.


Assignment and Assumption
 
1.  Except as expressly provided for herein, the Assignor hereby grants,
transfers and assigns to the Assignee all of its right, title and interest in,
to and under (a) the Assigned Loans and (b) as it relates to the Assigned Loans,
the Servicing Agreement. Notwithstanding anything to the contrary contained
herein, the Assignor is not assigning to the Assignee any of its right, title
and interest in, to and under the Servicing Agreement with respect to any other
mortgage loan other than the Assigned Loans. Except as is otherwise expressly
provided herein, the Assignor makes no representations, warranties or covenants
to the Assignee and the Assignee acknowledges that the Assignor has no
obligations to the Assignee under the terms of the Servicing Agreement or
otherwise relating to the transaction contemplated herein (including, but not
limited to, any obligation to indemnify the Assignee).
 
Assignor acknowledges and agrees that upon execution of this AAR Agreement, the
Assignee shall become the “Owner” under the Servicing Agreement, and all
representations, warranties and covenants by the “Servicer” to the “Owner” under
the Servicing Agreement including, but not limited to, the rights to receive
indemnification, shall accrue to Assignee by virtue of this AAR Agreement.
 
Representations, Warranties and Covenants
 
2.  Assignor warrants and represents to, and covenants with, Assignee and
Company as of the date hereof that:
 

a.  
Attached hereto as Attachment 2 is a true and correct copy of the Servicing
Agreement, which Servicing Agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

b.  
Assignor is the lawful owner of the Assigned Loans with full right to transfer
the Assigned Loans and any and all of its interests, rights and obligations
under the Servicing Agreement as they relate to the Assigned Loans, free and
clear from any and all claims and encumbrances; and upon the transfer of the
Assigned Loans to Assignee as contemplated herein, Assignee shall have good
title to each and every Assigned Loan, as well as any and all of Assignee’s
interests, rights and obligations under the Servicing Agreement as they relate
to the Assigned Loans, free and clear of any and all liens, claims and
encumbrances;

 

c.  
There are no offsets, counterclaims or other defenses available to the Company
with respect to the Assigned Loans, the Purchase Agreement or the Servicing
Agreement;

 

d.  
Assignor has no knowledge of, and has not received notice of, any waivers under,
or any modification of, any Assigned Loan;

 

e.  
Assignor is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, and has all requisite power and
authority to acquire, own and sell the Assigned Loans;

 

f.  
Assignor has full corporate power and authority to execute, deliver and perform
its obligations under this AAR Agreement, and to consummate the transactions set
forth herein. The consummation of the transactions contemplated by this AAR
Agreement is in the ordinary course of Assignor’s business and will not conflict
with, or result in a breach of, any of the terms, conditions or provisions of
Assignor’s charter or by-laws or any legal restriction, or any material
agreement or instrument to which Assignor is now a party or by which it is
bound, or result in the violation of any law, rule, regulation, order, judgment
or decree to which Assignor or its property is subject. The execution, delivery
and performance by Assignor of this AAR Agreement and the consummation by it of
the transactions contemplated hereby, have been duly authorized by all necessary
corporate action on part of Assignor. This AAR Agreement has been duly executed
and delivered by Assignor and, upon the due authorization, execution and
delivery by Assignee and the parties hereto, will constitute the valid and
legally binding obligation of Assignor enforceable against Assignor in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and

 

g.  
No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
Assignor in connection with the execution, delivery or performance by Assignor
of this AAR Agreement, or the consummation by it of the transactions
contemplated hereby. Neither Assignor nor anyone acting on its behalf has
offered, transferred, pledged, sold or otherwise disposed of the Assigned Loans
or any interest in the Assigned Loans, or solicited any offer to buy or accept a
transfer, pledge or other disposition of the Assigned Loans, or any interest in
the Assigned Loans or otherwise approached or negotiated with respect to the
Assigned Loans, or any interest in the Assigned Loans with any Person in any
manner, or made any general solicitation by means of general advertising or in
any other manner, or taken any other action which would constitute a
distribution of the Assigned Loans under the Securities Act of 1933, as amended
(the “1933 Act”) or which would render the disposition of the Assigned Loans a
violation of Section 5 of the 1933 Act or require registration pursuant thereto.

 
3.  The Assignee warrants and represents to, and covenants with, the Assignor
and the Company as of the date hereof that:
 

a.  
Assignee is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and has all requisite power and
authority to hold the Assigned Loans as trustee on behalf of the holders of SACO
I Trust 2006-6, Mortgage Pass-Through Certificates, Series 2006-6;

 

b.  
Assignee has full corporate power and authority to execute, deliver and perform
under this AAR Agreement, and to consummate the transactions set forth herein.
The consummation of the transactions contemplated by this AAR Agreement is in
the ordinary course of Assignee’s business and will not conflict with, or result
in a breach of, any of the terms, conditions or provisions of Assignee’s charter
or by-laws or any legal restriction, or any material agreement or instrument to
which Assignee is now a party or by which it is bound, or result in the
violation of any law, rule, regulation, order, judgment or decree to which
Assignee or its property is subject. The execution, delivery and performance by
Assignee of this AAR Agreement and the consummation by it of the transactions
contemplated hereby, have been duly authorized by all necessary corporate action
on part of Assignee. This AAR Agreement has been duly executed and delivered by
Assignee and, upon the due authorization, execution and delivery by Assignor and
the parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law;

 

c.  
No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
Assignee in connection with the execution, delivery or performance by Assignee
of this AAR Agreement, or the consummation by it of the transactions
contemplated hereby; and

 

d.  
The Assignee assumes all of the rights of the Owner under the Servicing
Agreement with respect to the Assigned Loans other than the right to enforce the
obligations of the Servicer under the Servicing Agreement.

 
4.  Company warrants and represents to, and covenants with, Assignee and
Assignor, as of the date hereof, that:
 

a.  
Attached hereto as Attachment 2 is a true and correct copy of the Servicing
Agreement, which agreement is in full force and effect as of the date hereof and
the provisions of which have not been waived, amended or modified in any
respect, nor has any notice of termination been given thereunder;

 

b.  
Company is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, and has all requisite power and
authority to service the Assigned Loans and otherwise to perform its obligations
under the Servicing Agreement;

 

c.  
Company has full corporate power and authority to execute, deliver and perform
its obligations under this AAR Agreement, and to consummate the transactions set
forth herein. The consummation of the transactions contemplated by this AAR
Agreement is in the ordinary course of Company’s business and will not conflict
with, or result in a breach of, any of the terms, conditions or provisions of
Company’s articles of incorporation or any legal restriction, or any material
agreement or instrument to which Company is now a party or by which it is bound,
or result in the violation of any law, rule, regulation, order, judgment or
decree to which Company or its property is subject. The execution, delivery and
performance by Company of this AAR Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on part of Company. This AAR Agreement has been duly executed
and delivered by Company, and, upon the due authorization, execution and
delivery by Assignor and Assignee, will constitute the valid and legally binding
obligation of Company, enforceable against Company in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law;

 

d.  
No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
Company in connection with the execution, delivery or performance by Company of
this AAR Agreement, or the consummation by it of the transactions contemplated
hereby;

 

e.  
Company shall establish a Custodial Account and an Escrow Account under the
Servicing Agreement in favor of Assignee with respect to the Assigned Loans
separate from the Custodial Account and Escrow Account previously established
under the Servicing Agreement in favor of Assignor;

 

f.  
Pursuant to Section 10.02 of the Servicing Agreement, the Company hereby
restates the representations and warranties set forth in Article III of the
Servicing Agreement with respect to the Company and the Assigned Loans as of the
date hereof; and

 

g.  
Neither this AAR Agreement nor any certification, statement, report or other
agreement, document or instrument furnished or to be furnished by the Company
pursuant to this AAR Agreement contains or will contain any materially untrue
statement of fact or omits or will omit to state a fact necessary to make the
statements contained therein not misleading.

 
5.  Company warrants and represents to, and covenants with, Assignor and Bear
Stearns Asset Backed Securities I LLC (“BSABS I”) as of the date hereof:
 

a.  
Company is not aware and has not received notice that any default, early
amortization or other performance triggering event has occurred as to any other
securitization due to any act or failure to act of the Company;

 

b.  
No material noncompliance with the applicable servicing criteria with respect to
other securitizations of residential mortgage loans involving the Company as
servicer has been disclosed or reported by the Company;

 

c.  
Company has not been terminated as servicer in a residential mortgage loan
securitization, either due to a servicing default or to application of a
servicing performance test or trigger;

 

d.  
No material changes to the Company’s policies or procedures with respect to the
servicing function it will perform under the Servicing Agreement and this AAR
Agreement for mortgage loans of a type similar to the Assigned Loans have
occurred during the three-year period immediately preceding the date hereof;

 

e.  
There are no aspects of the Company’s financial condition that could have a
material adverse effect on the performance by the Company of its servicing
obligations under the Servicing Agreement and this AAR Agreement;

 

f.  
There are no material legal or governmental proceedings pending (or known to be
contemplated) against the Company, any Subservicer or any third-party
originator; and

 

g.  
There are no affiliations, relationships or transactions relating to the Company
or any Subservicer with respect to this Securitization Transaction and any party
thereto of a type described in Item 1119 of Regulation AB.

 
Notwithstanding anything to the contrary in the Agreement, the Company shall (or
shall cause any Third-Party Originator to) (i) immediately notify Assignor and
BSABS I in writing of (A) legal proceedings pending against the Company, or
proceedings known to be contemplated by governmental authorities against the
Company which in the judgment of the Company would be, in each case, material to
purchasers of securities backed by the Assigned Loans, (B) any affiliations or
relationships of the type described in Item 1119(b) of Regulation AB that
develop following the date hereof between the Company and any of the above
listed parties or other parties identified in writing by the Assignor or BSABS I
with respect to the Securitization Transaction and (ii) provide to the Assignor
and BSABS I a description of such proceedings, affiliations or relationships.


Each such notice/update should be sent to the Assignor by e-mail to
regABnotifications@bear.com. Additionally, all such notifications, other than
those pursuant to (i)(A) above, should be sent to:


EMC Mortgage Corporation
2780 Lake Vista Drive
Lewisville, TX 75067-3884
Attention: Conduit Seller Approval Dept.
Facsimile: (214) 626-3751
Email: sellerapproval@bear.com


With a copy to:


Bear, Stearns & Co. Inc.
383 Madison Avenue, 3rd Floor
New, York, NY 10179
Attention: Global Credit Administration
Facsimile: (212) 272-6564


Notifications pursuant to (i)(A) above should be sent to:


EMC Mortgage Corporation
Two Mac Arthur Ridge
909 Hidden Ridge Drive, Suite 200
Irving, TX 75038
Attention: Associate General Counsel for Loan Administration
Facsimile: (972) 831-2555


With copies to:


Bear, Stearns & Co. Inc.
383 Madison Avenue, 3rd Floor
New, York, NY 10179
Attention: Global Credit Administration
Facsimile: (212) 272-6564


EMC Mortgage Corporation
2780 Lake Vista Drive
Lewisville, TX 75067-3884
Attention: Conduit Seller Approval Dept.
Facsimile: (214) 626-3751
Email: sellerapproval@bear.com


6.  Assignor hereby agrees to indemnify and hold the Assignee (and its
successors and assigns) harmless against any and all claims, losses, penalties,
fines, forfeitures, legal fees and related costs, judgments, and any other
costs, fees and expenses that Assignee (and its successors and assigns) may
sustain in any way related to any breach of the representations or warranties of
Assignor set forth in this AAR Agreement or the breach of any covenant or
condition contained herein.
 
7.  It is expressly understood and agreed by the parties hereto that insofar as
this AAR Agreement is executed on behalf of the Assignee (i) this AAR Agreement
is executed and delivered by Citibank, N.A., not in its individual capacity but
solely as trustee under the Pooling and Servicing Agreement, dated as of May 1,
2006 (the “Pooling and Servicing Agreement”), among the Assignor, BSABS I,
Citibank, N.A., as trustee and LaSalle Bank National Association as securities
administrator and master servicer, in the exercise of the powers and authority
conferred and vested in it, (ii) each of the representations, undertakings and
agreements herein made on the part of the Assignee is made and intended not as
representations, warranties, covenants, undertakings and agreements by Citibank,
N.A. in its individual capacity, but is made and intended for the purpose of
binding only the Assignee, (iii) under no circumstances shall Citibank, N.A. in
its individual capacity be personally liable for the payment of any indebtedness
or expenses of the Assignee or be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the
Assignee under this AAR Agreement and (iv) any recourse against the Assignee in
respect of any obligations it may have under or pursuant to the terms of this
AAR Agreement shall be limited solely to the assets it may hold as trustee of
SACO I Trust 2006-6.
 
Recognition of Assignee
 
8.  From and after the date hereof, Company shall recognize Assignee as owner of
the Assigned Loans, and will service the Assigned Loans for Assignee as if
Assignee and Company had entered into a separate servicing agreement for the
servicing of the Assigned Loans in the form of the Servicing Agreement (as
modified herein), the terms of which are incorporated herein by reference. The
Company acknowledges that the Assigned Loans will be part of a REMIC, and will
service the Assigned Loans in accordance with the Servicing Agreement but in no
event in a manner that would (i) cause any REMIC to fail to qualify as a REMIC
or (ii) result in the imposition of a tax upon any REMIC (including but not
limited to the tax on prohibited transactions as defined in Section 860F(a)(2)
of the Code and the tax on contributions to a REMIC set forth in Section 860G(d)
of the Code). It is the intention of Assignor, Company and Assignee that this
AAR Agreement shall be binding upon and for the benefit of the respective
successors and assigns of the parties hereto. Neither Company nor Assignor shall
amend or agree to amend, modify, waive, or otherwise alter any of the terms or
provisions of the Servicing Agreement which amendment, modification, waiver or
other alteration would in any way affect the Assigned Loans without the prior
written consent of Assignee.
 
The Servicer shall indemnify and hold harmless each of the Owner, any Depositor
and any Master Servicer and their respective officers, directors and affiliates
from and against any losses, damages, penalties, fines, forfeitures, reasonable
and necessary legal fees and related costs, judgments and other costs and
expenses arising out of or based upon a breach of the obligations of the
Servicer under Sections 6.04, 6.09, 10.02 or 11.16 or the Servicer’s negligence,
bad faith or willful misconduct in connection therewith. In addition, the
Servicer shall indemnify and hold harmless each of the Owner, any Depositor and
any Master Servicer and their officers, directors and affiliates from and
against any losses, damages, penalties, fines, forfeitures, reasonable and
necessary legal fees and related costs, judgments and other costs and expenses
arising out of or based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in any Back-Up Certification, the
Annual Statement of Compliance, the Assessment of Compliance, any Attestation
Report or any other information provided by or on behalf of the Servicer or on
behalf of any subservicer or subcontractor of the Servicer pursuant to Sections
6.04, 6.09, 10.02 or 11.16 (the “Servicer Information”), or (ii) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading.
 
Modification of Servicing Agreement
 
9.  The Company and Assignor hereby amend the Servicing Agreement as follows:
 

(a)  
The following definitions are added to Article I of the Servicing Agreement:

 
Assignee: Citibank, N.A, as trustee for the holders of SACO I Trust 2006-6,
Mortgage Pass-Through Certificates, Series 2006-6.
 
Master Servicer: LaSalle Bank National Association, or its successors in
interest who meet the qualifications of the Pooling and Servicing Agreement and
this Agreement.
 
Pooling and Servicing Agreement: That certain pooling and servicing agreement,
dated as of May 1, 2006, among Bear Stearns Asset Backed Securities I LLC, the
Trustee, LaSalle Bank National Association. as securities administrator, the
Master Servicer and the Owner.
 
Trustee: Citibank, N.A, or its successor in interest, or any successor trustee
appointed as provided in the Pooling and Servicing Agreement.
 

(b)  
The definition of “Business Day” is deleted in its entirety and replaced with
the following:

 
Business Day: Any day other than: (i) a Saturday or Sunday, or (ii) a legal
holiday in the States of New York, Iowa, Illinois, Minnesota or the Commonwealth
of Pennsylvania or (iii) a day on which banks in the States of New York, Iowa,
Illinois, Minnesota or the Commonwealth of Pennsylvania are authorized or
obligated by law or executive order to be closed.
 

(c)  
The definition of “Custodian” is deleted in its entirety and replaced with the
following:

 
Custodian: LaSalle Bank National Association.
 

(d)  
The definition of Qualified Depository is deleted in its entirety and replaced
with the following:

 
Qualified Depository: A separate and segregated account established with a
depository, the accounts of which are insured by the FDIC through BIF or the
SAIF and the short term debt ratings of which are rated in the highest rating
category by Standard & Poor's Rating Services, a division of The McGraw-Hill
Companies Inc., Moody's Investors Services, Inc., or Fitch, Inc.
 



(e)  
Section 6.04 of the Servicing Agreement is hereby deleted in its entirety and
replaced with the following:

 
Section 6.04 Annual Statement as to Compliance; Annual Certification.
 
(a) The Servicer will deliver to the Owner and any Master Servicer, using its
best efforts to deliver on March 1, but in no event later than March 15, of each
calendar year beginning in 2007, an Officers’ Certificate acceptable to the
Owner (an “Annual Statement of Compliance”) stating, as to each signatory
thereof, that (i) a review of the activities of the Servicer during the
preceding calendar year and of performance under this Agreement or other
applicable servicing agreement has been made under such officers’ supervision
and (ii) to the best of such officers’ knowledge, based on such review, the
Servicer has fulfilled all of its obligations under this Agreement or other
applicable servicing agreement in all material respects throughout such year,
or, if there has been a failure to fulfill any such obligation in any material
respect, specifying each such failure known to such officer and the nature and
status of cure provisions thereof. Such Annual Statement of Compliance shall
contain no restrictions or limitations on its use.
 
(b) With respect to any Mortgage Loans that are the subject of a Pass-Through
Transfer, using its best efforts to deliver on March 1, but in no event later
than March 15, of each calendar year beginning in 2007, an officer of the
Servicer shall execute and deliver an Officers’ Certificate (an “Annual
Certification”) to the Owner, any Master Servicer and any related Depositor for
the benefit of each such entity and such entity’s affiliates and the officers,
directors and agents of any such entity and such entity’s affiliates, in the
form attached hereto as Exhibit H.
 
With respect to any Mortgage Loans that are the subject of a Pass-Through
Transfer that is subject to the reporting requirements of the Exchange Act, in
the event that the Servicer fails to timely comply with this Section 6.04 after
March 15th of the related year, the Depositor of such Pass-Through Transfer
shall use its commercially reasonable efforts to obtain written or verbal
statements or assurances from the Commission, by March 30th of the related year
(or such extension of time granted by the Commission so that it can review the
facts surrounding any requests made by the Depositor) that such failure to
provide the required Annual Statement of Compliance on a timely basis, and a one
time additional failure by the Servicer to comply with this Section 6.04, will
not result in any adverse effect on the Depositor or its affiliates with respect
to any Shelf Registration on Form S-3 of the Depositor or any of its affiliates.
Any costs or expenses incurred by the Depositor in obtaining such statement or
assurances from the Commission shall be reimbursed to the Depositor by the
Servicer. In the event that the Depositor is unable to receive any such
assurances from the Commission after the use of such commercially reasonable
efforts by March 30th (or any extension period granted by the Commission) of the
related year, such failure by the Servicer to comply with this Section 6.04
shall be deemed an Event of Default, automatically at such time, without notice
and without any cure period, and the Depositor or any Master Servicer may, in
addition to whatever rights the Depositor or any Master Servicer may have under
Section 8.01, subject to the limitation expressed therein, and at law or equity
or to damages, including injunctive relief and specific performance, terminate
all the rights and obligations of the Servicer under this Agreement and in and
to the Mortgage Loans and the proceeds thereof without compensating the Servicer
for the same, as provided in Section 9.01 . Such termination shall be considered
with cause pursuant to Section 10.01 of this Agreement. This paragraph shall
supersede any other provision in this Agreement or any other agreement to the
contrary.
 
Failure to provide the Annual Statement of Compliance or Annual Certification
within the required timeframes set forth herein will be treated as a failure of
the Servicer to perform its duties under the Agreement and will be subject to
the indemnification provisions of Section 8.01, subject to the limitation
expressed therein, of the Agreement. This indemnification is understood by the
parties hereto to cover any gross negligence, bad faith or willful misconduct of
the Servicer in connection with its performance hereunder. For any
indemnification from the Servicer to any Master Servicer, the Servicer in no
event will be liable for punitive or consequential damages, regardless of the
form of action, whether in contract, tort or otherwise.
 
If the indemnification provided for therein is unavailable or insufficient to
hold harmless the Owner, each affiliate of the Owner, and each of the following
parties participating in a Pass-Through Transfer: each sponsor and issuing
entity; each Person (including, but not limited to, any Master Servicer, if
applicable) responsible for the preparation, execution or filing of any report
required to be filed with the Commission with respect to such Pass-Through
Transfer, or for execution of a certification pursuant to Rule 13a-14(d) or Rule
15d-14(d) under the Exchange Act with respect to such Pass-Through Transfer;
each broker dealer acting as underwriter, placement agent or initial purchaser,
each Person who controls any of such parties or the Depositor (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act);
and the respective present and former directors, officers, employees, agents and
affiliates of each of the foregoing and of the Depositor (each, an “Indemnified
Party”), then the Servicer agrees that it shall contribute to the amount paid or
payable by such Indemnified Party as a result of any claims, losses, damages or
liabilities incurred by such Indemnified Party in such proportion as is
appropriate to reflect the relative fault of such Indemnified Party on the one
hand and the Servicer on the other.
 
In the case of any failure of performance described above, the Servicer shall
promptly reimburse the Owner, any Depositor, as applicable, and each Person
responsible for the preparation, execution or filing of any report required to
be filed with the Commission with respect to such Securitization Transaction, or
for execution of a certification pursuant to Rule 13a-14(d) or Rule 15d-14(d)
under the Exchange Act with respect to such Securitization Transaction, for all
costs reasonably incurred by each such party in order to obtain the information,
report, certification, accountants’ letter or other material not delivered as
required by the Servicer, any Subservicer or any Subcontractor.
 
This indemnification shall survive the termination of this Agreement or the
termination of any party to this Agreement.
 

(f)  
The fifth and sixth paragraphs of Section 6.09 of the Servicing Agreement are
deleted in their entirety and replaced with the following:

 
With respect to any Mortgage Loans that are the subject of a Pass-Through
Transfer that is subject to the reporting requirements of the Exchange Act, in
the event that the Servicer fails to timely comply with this Section 6.10 by
March 15th of the related year, the Owner shall use its commercially reasonable
efforts to obtain written or verbal statements or assurances from the
Commission, by March 30th of the related year (or such extension of time granted
by the Commission so that it can review the facts surrounding any requests made
by the Depositor) that such failure to provide the required Assessment of
Compliance and Attestation Report on a timely basis, and a one time additional
failure by the Servicer to comply with this Section 6.10, will not result in any
adverse effect on the Depositor or its affiliates with respect to any Shelf
Registration on Form S-3 of the Depositor or any of its affiliates. Any costs or
expenses incurred by the Depositor in obtaining such statement or assurances
from the Commission shall be reimbursed to the Depositor by the Servicer. In the
event that the Depositor is unable to receive any such assurances from the
Commission after the use of such commercially reasonable efforts by March 30th
(or any extension period granted by the Commission) of the related year, such
failure by the Servicer to comply with this Section 6.10 shall be deemed an
Event of Default, automatically at such time, without notice and without any
cure period, and the Depositor or any Master Servicer may, in addition to
whatever rights the Depositor or any Master Servicer may have under Section
8.01, subject to the limitation expressed therein, and at law or equity or to
damages, including injunctive relief and specific performance, terminate all the
rights and obligations of the Servicer under this Agreement and in and to the
Mortgage Loans and the proceeds thereof without compensating the Servicer for
the same, as provided in Section 9.01 . Such termination shall be considered
with cause pursuant to Section 10.01 of this Agreement. This paragraph shall
supersede any other provision in this Agreement or any other agreement to the
contrary.
 
Failure to provide the Assessment of Compliance or Attestation Report within the
required timeframes set forth herein will be treated as a failure of the
Servicer to perform its duties under the Agreement and will be subject to the
indemnification provisions of Section 8.01, subject to the limitation expressed
therein, of the Agreement. This indemnification is understood by the parties
hereto to cover any gross negligence bad faith or willful misconduct of the
Servicer in connection with its performance hereunder. For any indemnification
from the Servicer to any Master Servicer, the Servicer in no event will be
liable for punitive or consequential damages, regardless of the form of action,
whether in contract, tort or otherwise.
 

(g)  
The last five paragraphs of Section 10.02 of the Servicing Agreement are hereby
deleted and replaced with the following:

 
As a condition to the succession to the Servicer or any Subservicer as servicer
or subservicer under this Agreement or any Reconstitution Agreement by any
Person (i) into which the Servicer or such Subservicer may be merged or
consolidated, or (ii) which may be appointed as a successor to the Servicer or
any Subservicer, the Servicer shall provide to the Owner, any Master Servicer,
and any Depositor, at least 15 calendar days prior to the effective date of such
succession or appointment, (x) written notice to the Owner, any Master Servicer
and any Depositor of such succession or appointment and (y) in writing and in
form and substance reasonably satisfactory to the Owner, any Master Servicer and
such Depositor, all information reasonably requested by the Owner, any Master
Servicer or any Depositor in order to comply with its reporting obligation under
Item 6.02 of Form 8-K with respect to any class of asset-backed securities;
 
In addition to such information as the Servicer is obligated to provide pursuant
to other provisions of this Agreement, not later than ten days prior to the
deadline for the filing of any distribution report on Form 10-D in respect of
any Securitization Transaction that includes any of the Mortgage Loans serviced
by the Servicer or any Subservicer, the Servicer or such Subservicer, as
applicable, shall, to the extent the Servicer or such Subservicer has knowledge,
provide to the party responsible for filing such report (including, if
applicable, the Master Servicer) notice of the occurrence of any of the
following events along with all information, data, and materials related thereto
as may be required to be included in the related distribution report on Form
10-D (as specified in the provisions of Regulation AB referenced below):
 
(A) any material modifications, extensions or waivers of pool asset terms, fees,
penalties or payments during the Collection Period or that have cumulatively
become material over time (Item 1121(a)(11) of Regulation AB);
 
(B) material breaches of pool asset representations or warranties or transaction
covenants (Item 1121(a)(12) of Regulation AB); and
 
(C) information regarding new asset-backed securities issuances backed by the
same pool assets, any pool asset changes (such as, additions, substitutions or
repurchases), and any material changes in origination, underwriting or other
criteria for acquisition or selection of pool assets (Item 1121(a)(14) of
Regulation AB); and
 
The Servicer shall provide to the Owner, any Master Servicer and any Depositor,
evidence of the authorization of the person signing any certification or
statement, copies or other evidence of Fidelity Bond Insurance and Errors and
Omission Insurance policy, financial information and reports, and such other
information related to the Servicer or any Subservicer or the Servicer or such
Subservicer’s performance hereunder.
 
Notwithstanding the foregoing, the Servicer shall be under no obligation to
provide information that the Owner deems required under Regulation AB if (i) the
Servicer does not reasonably believe that such information is required under
Regulation AB and (ii) the Servicer is not providing such information for (A)
its own securitizations, or (B) any third party securitizations with loans
serviced by the Servicer, unless the Owner pays all reasonable actual costs
incurred by the Servicer in connection with the preparation and delivery of such
information and the Servicer is given reasonable time to establish the necessary
systems and procedures to produce such information; provided, however, that the
costs incurred by the Servicer in connection with establishing the necessary
systems and procedures will be split pro rata with any other purchaser that
makes a request for similar information.
 
All Mortgage Loans not sold or transferred pursuant to a Reconstitution shall
remain subject to, and serviced in accordance with the terms of, this Agreement
and the related Term Sheet, and with respect thereto this Agreement and the
related Term Sheet shall remain in full force and effect.
 


 

(h)  
Exhibit F and Exhibit J in the Servicing Agreement shall be modified by deleting
the words “Wells Fargo Bank”, “WFB” and “Wells Fargo Bank, N.A.” and replacing
them with “LaSalle Bank National Association”.

 

(i)  
Exhibit G of the Servicing Agreement is deleted in its entirety and replaced
with the following:

 
EXHIBIT G


SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


The assessment of compliance to be delivered by [the Company] [Name of
Subservicer] shall address, at a minimum, the criteria identified as below as
“Applicable Servicing Criteria”:


Servicing Criteria
Applicable Servicing Criteria
Reference
Criteria
 
 
General Servicing Considerations
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
x
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
x
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
x
 
Cash Collection and Administration
 
1122(d)(2)(i)
Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
x
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
x
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
x
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
x
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
x
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
x
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
x
 
Investor Remittances and Reporting
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.
x
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
x
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
x
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
x
 
Pool Asset Administration
 
1122(d)(4)(i)
Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.
x
1122(d)(4)(ii)
Mortgage loan and related documents are safeguarded as required by the
transaction agreements
x
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
x
1122(d)(4)(iv)
Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.
x
1122(d)(4)(v)
The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
x
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.
x
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
x
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).
x
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.
x
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related mortgage loans, or such other number of days specified
in the transaction agreements.
x
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
x
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
x
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
x
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
x
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 
 
 
 



 
[NAME OF COMPANY] [NAME OF SUBSERVICER]
 
Date: _________________________
 


 
By: _________________________
 
Name:
 
Title:


 
Miscellaneous
 
10.  All demands, notices and communications related to the Assigned Loans, the
Servicing Agreement and this AAR Agreement shall be in writing and shall be
deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:
 

a.  
In the case of Company,

GMAC Mortgage Corporation
500 Enterprise Road
Horsham, Pennsylvania 19044
Attention: Mr. Frank Ruhl
Telecopier No.: (215) 682-3396
 

b.  
In the case of Assignor,

EMC Mortgage Corporation
Mac Arthur Ridge II
909 Hidden Ridge Drive, Suite 200
Irving, Texas 75038
Attention: Ms. Ralene Ruyle
Telecopier No.: (972) 442-2810



c.  
In the case of Assignee,

Citibank, N.A., as Trustee
388 Greenwich Street, 14th Floor
New York, New York 10013
Attention: SACO 2006-6
Telecopier No.: (212) 816-5527


11.  The Company hereby acknowledges that LaSalle Bank National Association (the
“Master Servicer”) has been appointed as the master servicer of the Assigned
Loans pursuant to the Pooling and Servicing Agreement, dated as of May 1, 2006,
among the Assignor, the Assignee, BSABS I, LaSalle Bank National Association as
securities administrator and the Master Servicer, and therefor has the right to
enforce all obligations of the Company, as they relate to the Assigned Loans,
under the Servicing Agreement. Such right will include, without limitation, the
right to terminate the Company under the Servicing Agreement upon the occurrence
of an event of default thereunder, the right to receive all remittances required
to be made by the Company under the Servicing Agreement, the right to receive
all monthly reports and other data required to be delivered by the Company under
the Servicing Agreement, the right to examine the books and records of the
Company, indemnification rights, and the right to exercise certain rights of
consent and approval relating to actions taken by the Company. The Company shall
make all distributions under the Servicing Agreement, as they relate to the
Assigned Loans, to the Master Servicer by wire transfer of immediately available
funds to:
 
LaSalle Bank National Association
 
ABA# 071000505
 
Account # [ ]
 
Attn: Sandra Brooks
 


and the Company shall deliver all reports required to be delivered under the
Servicing Agreement, as they relate to the Assigned Loans, to the Assignee at
the address set forth in Section 10 herein and to the Master Servicer at:
 
LaSalle Bank National Association
 
135 S. LaSalle St., Suite 1625
 
Chicago, IL 60603
 
Attention: Global Securities and Trust Services Group- SACO 2006-6
 


12.  THIS AAR AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
 
13.  No term or provision of this AAR Agreement may be waived or modified unless
such waiver or modification is in writing and signed by the party against whom
such waiver or modification is sought to be enforced.
 
14.  This AAR Agreement shall inure to the benefit of the successors and assigns
of the parties hereto. Any entity into which Assignor, Assignee or Company may
be merged or consolidated shall, without the requirement for any further
writing, be deemed Assignor, Assignee or Company, respectively, hereunder.
 
15.  This AAR Agreement shall survive the conveyance of the Assigned Loans, the
assignment of the Servicing Agreement to the extent of the Assigned Loans by
Assignor to Assignee and the termination of the Servicing Agreement and the
Purchase Agreement.
 
16.  This AAR Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original and all such
counterparts shall constitute one and the same instrument.
 
17.  In the event that any provision of this AAR Agreement conflicts with any
provision of the Servicing Agreement with respect to the Assigned Loans, the
terms of this AAR Agreement shall control.
 


 







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.
 


 
 
EMC MORTAGE CORPORATION,
the Assignor
 
CITIBANK, N.A, not individually but solely as trustee for the holders of SACO I
Trust 2006-6, Mortgage Pass-Through Certificates, Series 2006-6,
 
the Assignee
 
By:     _
 
 
By:     
 
Name:      
 
Title:      
 
Name:_________________________
 
Title: __________________ 
   
GMAC MORTGAGE CORPORATION,
the Company
 
By:     
 
Name:     
 
Title: __________________________
 
   

Acknowledged and Agreed
 
LASALLE BANK
NATIONAL ASSOCIATION
the Master Servicer
By:     
 
Name: _______   
 
Title:  ____________  
 
 
 
 
BEAR STEARNS ASSET BACKED
SECURITIES I LLC
 
By:     
 
Name: _______   
 
Title:  ____________  
 



 









--------------------------------------------------------------------------------




ATTACHMENT 1


ASSIGNED LOANS


[Provided Upon Request]







--------------------------------------------------------------------------------




ATTACHMENT 2


SERVICING AGREEMENT
 

--------------------------------------------------------------------------------